[Cite as Mahoning Cty. Bar Assn. v. Helbley, ___ Ohio St.3d ___, 2017-Ohio-174.]




               MAHONING COUNTY BAR ASSOCIATION v. HELBLEY.
        [Cite as Mahoning Cty. Bar Assn. v. Helbley, ___ Ohio St.3d ___,
                                    2017-Ohio-174.]
   (No. 2014-0200—Submitted January 11, 2017—Decided January 19, 2017.)
                          ON PETITION FOR REINSTATEMENT.
                                ____________________
        {¶ 1} This cause came on for further consideration upon the filing on
March 17, 2016, of a petition for reinstatement by respondent, William
Charles Helbley Jr., Attorney Registration No. 0041660. In accordance with
Gov.Bar R. V(25)(E), respondent’s petition for reinstatement was referred to
the Board of Professional Conduct. The board filed its final report in this
court on October 11, 2016, recommending that respondent be reinstated to
the practice of law in Ohio. No objections to said final report were filed, and
this cause was considered by the court.
        {¶ 2} Upon consideration thereof, it is ordered by this court that the
petition for reinstatement of respondent is granted and that respondent,
William Charles Helbley Jr., last known business address in Youngstown,
Ohio, is reinstated to the practice of law in Ohio.
        {¶ 3} It is further ordered by the court that respondent be taxed the
costs of these proceedings in the amount of $842.71, less the deposit of
$500.00, for a total balance due of $342.71 payable, by cashier’s check or
money order, by respondent on or before 90 days from the date of this order.
If costs are not paid on or before 90 days from the date of this order, interest
at the rate of 10 percent per annum will accrue until costs are paid in full. It
is further ordered that if costs are not paid in full on or before 90 days from
the date of this order, the matter may be referred to the attorney general for
                              SUPREME COURT OF OHIO




collection and respondent may be found in contempt and suspended until all
costs and accrued interest are paid in full.          It is further ordered that
respondent is liable for all collections costs pursuant to R.C. 131.02 if the
debt is certified to the attorney general for collection.
        {¶ 4} It is further ordered by the court that within 90 days of the date
of this order respondent shall reimburse any amounts that have been awarded
against respondent by the Lawyers’ Fund for Client Protection pursuant to
Gov.Bar R. VIII(7)(F). It is further ordered by the court that if after the date
of this order the Lawyers’ Fund for Client Protection awards any amount
against respondent pursuant to Gov.Bar R. VIII(7)(F), respondent shall
reimburse that amount to the Lawyers’ Fund for Client Protection within 90
days of the notice of such award.
        {¶ 5} It is further ordered that the clerk of this court issue certified
copies of this order as provided for in Gov.Bar R. V(17)(D)(1) and that
publication be made as provided for in Gov.Bar R. V(17)(D)(2).
        {¶ 6} For earlier case, see Mahoning Cty. Bar Assn. v. Helbley, 141
Ohio St. 3d 156, 2014-Ohio-5064, 22 N.E.3d 1078.
        O’CONNOR, C.J., and KENNEDY, FRENCH, O’NEILL, FISCHER, and
DEWINE, JJ., concur.
        O’DONNELL, J., dissents.
                            ________________________




                                           2